Opinion- by
Mr. Justice Trunkey:
The plaintiff testified that she gave the money to the defendant for safe keeping, and that he was to return it to her whenever she asked for it. This money belonged to Sarah McGoldrick, at the time of her decease. Before bringing suit the plaintiff wrote to the defendant asking return of the money. He testified that when he received the note he had lost the money, and he did not deny that he had promised to return it to the plaintiff upon her request; but he says he received the money from, the hand of Mrs. Manning.
The jury were warranted in finding that the owner or custodian of the money gave it to the defendant for safe keeping, by express agreement for its return on' call. If they so found,, they were instructed that the plaintiff was entitled to recover, unless the defendant had lost it without negligence or connivance on his part.
No excuse was shown by the defendant for violation of his-promise. The trial was three years and six months after he re*573■ceived the special deposit, and it did not appear that an administrator claimed the money, or that he was willing to surrender it on any terms or conditions. His actual defense was that he had lost the money without fault, but the jury did not so find. Merely showing that the legal title was in the estate of a deceased person was not enough to relieve him from the obligation to return the money according to his agreement.
Judgment affirmed.